Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 04/06/21.
Claims 1-23 are under examination.
Claims 1-2, 4-5, 7-8, 12-13, 15-16, 18-19 & 23 are amended.

Terminal Disclaimer
5.	Electronic terminal disclaimer filed on 04/06/21 has been reviewed and approved on 04/06/21. 

Response to Arguments
6.	Applicant amendment filed on 04/06/21 with regards to a drawing objection (FIG. 1) has been fully considered and is persuasive. Therefore, the drawing objection is withdrawn.
7.	Applicant amendment filed on 04/06/21 with regards to a specification objection (title & abstract) has been fully considered and is persuasive. Therefore, the specification objection is withdrawn. 
8.	Applicant amendment filed on 04/06/21 to overcome the claim objection (Claims 1-2, 4-8, 12-13, 15-16, 18-19, 21 & 23) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn. 
9.	Since the applicant’s has filed a Terminal Disclaimer (TD) against the parent application on 04/06/21, the obviousness double patenting rejection has been withdrawn. 


Allowable Subject Matter
10.	Claims 1-23 are allowed in light of the terminal disclaimer and the prior arts in the record. 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Sun et al. 2020/0137769 A1 (Title: Data Transmission method and Apparatus) (See abstract & Para. 0003-0004).
B.	Kahtava et al. 2018/0376485 A1 (Title: Method, Base station, Infrastructure Node and Terminal for Measurements and Delay-sensitive Vehicle relate communication) (See FIG. 2 & Para. 0063-0064).
C.	Liu et al. 2017/0222770 A1 (Title: Method and Apparatus for Determining Transmission Time-Frequency Resources of Traffic Data) (See Para. 0014, 0029 & Claim 2).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469